DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 8/3/2022 is acknowledged. Furthermore, on the 8/3/2022 amendment the applicant cancelled claims 14-20 and added new device claims 21-27. Therefore, claims 1-13 and 21-27 are examined with this action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-13 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (2013/0009256)
Regarding Claim 1, in Figs. 1(a), 1(b), 2(a), 2(b) and Fig. 9 along with paragraphs 0113-0137 and 0173, Okumura et al. discloses A Silicon Carbide (SIC) semiconductor device, comprising: a substrate 5 of a first conductivity type (n); a drift region 8/13 of the first conductivity type (n) disposed on the substrate; a channel region 12 and element 62 in Fig. 9 of a second conductivity type (p) within the drift region 8/13 and disposed along a longitudinal axis (further see paragraph 0173 and 0122 and Figs. 9 and 2(a)) ; a source region (15/57) of the first conductivity type disposed within the channel region; a plurality of junction field effect transistor (JFET) regions 58 between the channel region and the drift region; gates 20 disposed along the longitudinal axis and on at least a portion of the source region (15/57), the channel region (12/62), and the plurality of JFET regions 58; a first cross-sectional area orthogonal to the longitudinal axis, in which the channel region 12/62 has a first width; and a second cross-sectional area orthogonal to the longitudinal axis, in which the channel region 12/62 has a second width that is smaller than the first width (see Fig. 9 and paragraph 0173)  
Regarding Claim 2, the channel region 12/62 includes a heavily-doped channel region 14 between the source region 15 and a lightly-doped channel region 12 of the channel region, and the lightly-doped channel region 12 is between the heavily-doped channel region 14 and a JFET region 58 of the plurality of JFET regions 58.  (see Figs. 2(a), 2(b) and Fig. 9
Regarding Claim 3, the plurality of JFET regions 58 comprises: a first JFET region 58 within the first cross-sectional area having a first JFET width; and a second JFET region within the second cross-sectional area having a second JFET width that is wider than the first JFET width (see Fig. 9)  
Regarding Claim 4, during operation of the SiC semiconductor device, an electric field in the second JFET region 58 is distributed into the first JFET region (see Fig. 9)
Regarding Claim 5, the channel region 12/62 includes an undulating channel edge along a direction of the longitudinal axis (see Fig. 9 and paragraph 0173).  
Regarding Claim 6, a plurality of body contact regions 14 of the second conductivity type (p) disposed within the source region 15 and along the longitudinal axis.  
Regarding Claim 7, a delta between the first width and the second width is at least .5 microns.  (see Fig. 9 and paragraphs 0173 and 0174) 
Regarding Claim 8, the SiC semiconductor device includes at least one Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (see paragraph 0114), and further comprising a drain terminal (element 30 in Figs. 2(a) and 2(b)) of the MOSFET on which the substrate 5 is disposed.  
Regarding Claim 9, in Figs. 1(a), 1(b), 2(a), 2(b) and 9 and in paragraphs 0113-0137 and 0173, Okumura et al. discloses a semiconductor device comprising: a substrate 5 of a first conductivity type; a drift region 8/13 of the first conductivity type disposed on the substrate; a channel region 12/62 of a second conductivity type within the drift region, the channel region having an undulating channel edge (see Fig. 9); a source region 15/57 disposed in the channel region; a plurality of junction field effect transistor (JFET) regions 58 disposed between the channel region and the drift region, the plurality of JFET regions having widths that alternate in correspondence with undulations of the undulating channel edge (see Fig. 9 and paragraphs 0173 and 0174); and at least one gate 20 disposed on at least a portion of the source region 15/57, the channel region 12/62, and the plurality of JFET regions 58.  
Regarding Claim 10, the channel region 12/62 includes a heavily-doped channel region 14 between the source region 15/57 and a lightly-doped channel region 12 of the channel region, and the lightly-doped channel region 12 is between the heavily-doped channel region 14 and a JFET region 58 of the plurality of JFET regions 58.  (see Figs 2(a) and 9)
Regarding Claim 11, during operation of the SiC semiconductor device, an electric field in a JFET region 58 of the plurality of JFET regions 58 is distributed into an adjacent JFET region of the plurality of JFET region (see Fig. 9)
Regarding Claim 12, a delta between adjacent ones of the alternating widths of the plurality of JFET regions 58 is at least .5 microns (see Fig. 9 and paragraphs 0173 and 0174)
Regarding Claim 13, the SiC semiconductor device includes at least one Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (see paragraph 0114), and further comprising a drain terminal 30 (in Figs 2(a) and 2(b) of the MOSFET on which the substrate 5 is disposed.
Regarding Claim 21, in Figs. 1(a), 1(b), 2(a), 2(b) and 9 and in paragraphs 0113-0137 and 0173, Okumura et al. discloses a Silicon Carbide (SiC) semiconductor device, comprising: a substrate 5; a drift region 8/13 disposed on the substrate; a channel region 12/62 within the drift region, the channel region having an undulating channel edge along a longitudinal axis (see Fig. 9 and paragraphs 0173 and 0174); a source region 15/57 disposed within the channel region; a plurality of junction field effect transistor (JFET) regions 58 between the channel region and the drift region, the plurality of JFET regions 58 having widths that alternate in correspondence with undulations of the undulating channel edge (see Fig. 9 and paragraphs 0173 and 0174); gates 20 disposed along the longitudinal axis and on at least a portion of the source region 15/57, the channel region 12/62, and the plurality of JFET regions 58; a first cross-sectional area orthogonal to the longitudinal axis, in which the channel region has a first width; and a second cross-sectional area orthogonal to the longitudinal axis, in which the channel region has a second width that is smaller than the first width (see Fig. 9 and paragraphs 0173 and 0174).  
Regarding Claim 22, the substrate 5, the drift region 8/13, and the source region 15/57 are of a first conductivity type (n), and the channel region 12/62 is of a second conductivity type (p).  
Regarding Claim 23, the channel region 12/62 includes a heavily-doped channel region 14 between the source region 15 and a lightly-doped channel region 12 of the channel region, and the lightly-doped channel region 12 is between the heavily-doped channel region 14 and a JFET region 58 of the plurality of JFET regions 58.  (see Fig.9 along with Figs. 2(a) and 2(b)).
Regarding Claim 24, the plurality of JFET regions 58 comprises: a first JFET region within the first cross-sectional area having a first JFET width; and Filing Date: January 12, 2021 a second JFET region within the second cross-sectional area having a second JFET width that is wider than the first JFET width (see Fig. 9 and paragraphs 0173 and 0174)
Regarding Claim 25, during operation of the SiC semiconductor device, an electric field in the second JFET region 58 is distributed into the first JFET region 58 (see Fig. 9 and paragraphs 0173 and 0174)
Regarding Claim 26, a delta between the first width and the second width is at least .5 microns (see Fig. 9 and paragraphs 0173 and 0174)
Regarding Claim 27, the SiC semiconductor device includes at least one Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (see paragraph 0114), and further comprising a drain terminal 30 (Fig. 2(a) and 2(b) of the MOSFET on which the substrate 5 is disposed.


Examiner is including Potera al. al. (2021/0143256) as a non-applied pertinent art where in Figs. 1, 3 and 5 and in paragraph 0024, the channel regions of having undulating/wavy is disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        9/21/2022